NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                     MICHAEL ALEX SEDA, Appellant.

                             No. 1 CA-CR 21-0144
                               FILED 11-2-2021


           Appeal from the Superior Court in Maricopa County
                        No. CR2019-006180-001
            The Honorable Glenn A. Allen, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Maricopa County Public Defender’s Office, Phoenix
By Mark E. Dwyer
Counsel for Appellant
                              STATE v. SEDA
                            Decision of the Court




                        MEMORANDUM DECISION

Judge Jennifer M. Perkins delivered the decision of the Court, in which
Presiding Judge Cynthia J. Bailey and Judge Maria Elena Cruz joined.


P E R K I N S, Judge:

¶1              Michael Alex Seda timely appealed in accordance with Anders
v. California, 386 U.S. 738 (1967) and State v. Leon, 104 Ariz. 297 (1969),
following his convictions for one count of possession or use of dangerous
drugs, a class four felony, and one count of possession of drug
paraphernalia, a class six felony. Seda’s counsel has searched the record and
found no arguable question of law that is not frivolous. See Anders, 386 U.S.
at 744; see also State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999). Seda did
not file a supplemental brief.

¶2             Our obligation is to review the entire record for reversible
error, Clark, 196 Ariz. at 537, ¶ 30, viewing the evidence in the light most
favorable to sustaining the convictions and resolving all reasonable
inferences against Seda. See State v. Guerra, 161 Ariz. 289, 293 (1989). After
reviewing the record, we find no error. We affirm his convictions.

           FACTUAL AND PROCEDURAL BACKGROUND

¶3            In June 2019, police observed Seda commit a traffic violation
while riding a bicycle and initiated a traffic stop. The officers saw Seda
reach into his waistband as he rode through a nearby lot, trying to evade
them. Seda eventually surrendered, and police found a plastic bag with
methamphetamine in Seda’s pocket. The officers also found a handgun in
the lot where Seda fled. After being arrested and read his Miranda rights,
Seda admitted to possessing the drugs and handgun.

¶4           The State charged Seda with possession or use of dangerous
drugs and misconduct involving weapons, both class four felonies, and
possession of drug paraphernalia, a class six felony. The State also alleged
Seda’s three prior felony convictions. Before trial, the superior court
granted Seda’s motion to sever misconduct involving weapons from the
other charges, minimizing any risk that Seda’s prior felony convictions
might prejudice the jury.


                                      2
                               STATE v. SEDA
                             Decision of the Court


¶5           The case proceeded to a jury trial on the drug possession and
paraphernalia charges. The State presented testimony from a detective who
witnessed Seda’s attempted evasion and arrest and the later searches. A
forensic scientist also testified, confirming the presence of
methamphetamine in the plastic bag.

¶6             The jury found Seda guilty of possession or use of dangerous
drugs and possession of drug paraphernalia. Before sentencing, the State
presented Seda’s Department of Corrections records showing his prior
convictions. The superior court found the State proved Seda’s historical
prior felony convictions and sentenced him as a category three repetitive
offender. The court sentenced him to 8 years’ imprisonment for possession
of dangerous drugs and 3.75 years’ imprisonment for possession of drug
paraphernalia, to run concurrently. Seda received 214 days of pre-
incarceration credit.

                                 DISCUSSION

¶8             The record reveals sufficient evidence from which the jury
could determine, beyond a reasonable doubt, that Seda is guilty of the
charged offenses. The record further reflects that all proceedings were
conducted in compliance with the Arizona Rules of Criminal Procedure,
that Seda was represented by counsel at all stages of the proceedings, and
that he was present at all critical stages. See State v. Conner, 163 Ariz. 97, 104
(1990) (right to counsel); see also State v. Bohn, 116 Ariz. 500, 503 (1977) (right
to be present at critical stages). Seda had a chance to speak during
sentencing and the superior court stated on the record the factors it
considered before imposing sentences within the statutory limits. See A.R.S.
§§ 13-704, -3407(A)(1), -3415(A); see also Ariz. R. Crim. P. 26.9, 26.10.

¶9           Seda received 214 days of pre-incarceration credit,
representing the time between his arrest on September 19, 2020, and
sentencing on April 20, 2021. Seda’s pre-incarceration credit should not
include the date the superior court imposed his sentence. See State v. Lopez,
153 Ariz. 285, 285 (1987). But we will not reduce Seda’s pre-incarceration
credit because the State did not file a cross-appeal. See State v. Dawson, 164
Ariz. 278, 282–83 (1990) (when a miscalculation favors the defendant, it
cannot be corrected unless the State timely cross-appeals).




                                        3
                              STATE v. SEDA
                            Decision of the Court

                               CONCLUSION

¶9            We have reviewed the entire record for arguable issues of law
and find none. We therefore affirm Seda’s convictions and resulting
sentences. See Leon, 104 Ariz. at 300–01.

¶10            Defense counsel’s obligations pertaining to Seda’s
representation in this appeal have ended. Counsel must only inform Seda
of the outcome of this appeal and his future options, unless, upon review,
counsel finds “an issue appropriate for submission” to the Arizona
Supreme Court by petition for review. See State v. Shattuck, 140 Ariz. 582,
584–85 (1984). Seda has thirty days from the date of this decision to proceed,
if he desires, with a pro per motion for reconsideration or petition for review.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         4